On Rehearing
PER CURIAM.
In application for rehearing on behalf of plaintiff our attention has been called to the fact that our judgment in favor of plaintiff failed to fix an award for the fees of his medical experts, for which he properly prayed in his original petition. Unquestionably this oversight should be corrected and, accordingly, it is ordered that our original judgment be, and it is hereby, amended by fixing the fees of the expert witnesses as follows:
Dr. G. M. Riley $35.00
Dr. Heinz K. Faludi 50.00
Dr. John B. Sutton 75.00
As fixed the fees are taxed as costs against defendant.
The application for rehearing is denied.